      Case: 1:16-cr-00081-JRA Doc #: 59 Filed: 12/31/20 1 of 3. PageID #: 434




       ADAMS, J.

                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

       NELSON FIGUEROA,                                   )
                                                          )     CASE NO. 1:16CR81
                       Petitioner,                        )                 1:20CV259
                                                          )
               v.                                         )
                                                          )     Judge John R. Adams
       UNITED STATES OF AMERICA,                          )
                                                          )     ORDER
                       Respondent.                        )
                                                          )


       Pending before the Court is Petitioner Nelson Figueroa’s Motion to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody, filed pursuant to 28 U.S.C. § 2255. Doc. 58.

The motion is DENIED.

       “To prevail under 28 U.S.C. § 2255, a defendant must show a ‘fundamental defect’ in the

proceedings which necessarily results in a complete miscarriage of justice or an egregious error

violative of due process.” Gall v. United States, 21 F.3d 107, 109 (6th Cir. 1994). A federal district

court may grant relief to a prisoner in custody only if the petitioner can “demonstrate the existence

of an error of constitutional magnitude which had a substantial and injurious effect or influence on

the guilty plea or the jury’s verdict.” Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003).

       Figueroa’s sole contention is that his trial counsel was ineffective for failing to advise him

of the consequences of an untimely guilty plea. Figueroa’s burden to establish an ineffective

assistance of counsel claim is two-fold. Under the standard set forth by the United States Supreme

Court in Strickland v. Washington, 466 U.S. 668 (1984), Figueroa must first show that counsel’s

performance was deficient. Pursuant to Strickland, “deficient” conduct is not simple error; counsel
      Case: 1:16-cr-00081-JRA Doc #: 59 Filed: 12/31/20 2 of 3. PageID #: 435




must have erred so “serious[ly] that counsel was not functioning as the ‘counsel’ guaranteed...by

the Sixth Amendment.” Id. at 687. When evaluating counsel’s performance, a court is required to

“indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘might be considered sound trial strategy.’” Id. at 689

(internal citation omitted).

       If deficient conduct is identified, Figueroa must then demonstrate that counsel’s deficient

performance prejudiced his defense. Id. at 692. To demonstrate prejudice, it is not enough to show

that the “errors had some conceivable effect on the outcome of the proceeding” as any “act or

omission of counsel would meet this test.” Id. at 693. Instead, a “defendant must show that there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 693. In effect, counsel's performance must have “caused the

defendant to lose where he would probably have won” by conduct “so manifestly ineffective that

defeat was snatched from the hands of probable victory.” United States v. Morrow, 977 F.2d 222,

229 (6th Cir. 1992) (emphasis omitted).

       Figueroa argues at length that he was prejudiced by his counsel’s failure to advise him that

he could lose the third point related to acceptance of responsibility if he failed to plead guilty in a

timely manner. Figueroa asserts that this third point would have altered his Guideline range and

therefore prejudiced him. In so arguing, however, Figueroa ignores that his Guideline range was

impacted by U.S.S.G. 5G1.1. “Where the statutorily authorized maximum sentence is less than

the minimum of the applicable guideline range, the statutorily authorized maximum sentence shall

be the guideline sentence.” U.S.S.G. 5G1.1(a). In the instant matter, without the third point for

acceptance, Figueroa’s initial Guideline range was 110 to 137 months. As that range exceeded
      Case: 1:16-cr-00081-JRA Doc #: 59 Filed: 12/31/20 3 of 3. PageID #: 436




the statutory maximum of 8 years/96 months, Figueroa’s final Guideline range became 96 months.

Assuming arguendo that Figueroa had received the third point for acceptance, his initial Guideline

range would have been 100 to 125 months. As the low end of the Guidelines still would have

exceeded the statutory maximum, Figueroa’s final Guideline range would have remained 96

months. In other words, Figueroa’s final Guideline range was not impacted by his receipt of this

alleged improper advice. Accordingly, Figueroa cannot demonstrate the prejudice prong of his

claim of ineffective assistance of counsel.

       Figueroa’s motion is DENIED. Furthermore, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no

basis upon which to issue a certificate of appealability pursuant to 28 U.S.C. § 2253(c); Fed. R.

App. P. 22(b).

       IT IS SO ORDERED.

December 31, 2020                                             /s/John R. Adams
Date                                                         John R. Adams
                                                             U.S. District Judge
